Case 5:16-cv-10444-JEL-MKM ECF No. 1443, PageID.55698 Filed 03/01/21 Page 1 of 19




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

  In Re Flint Water Cases                         No. 5:16-cv-10444-JEL-MKM

                                                  HON. JUDITH E. LEVY

                                                  MAG. MONA K. MAJZOUB




    CLASS PLAINTIFFS’ MOTION FOR AN IMMEDIATE SUSPENSION OF
     THE USE OF PORTABLE XRF BONE SCANNING TESTS PENDING A
                        FURTHER HEARING


         Class Plaintiffs move for an order suspending the implementation of portable

   XRF bone scanning tests pending a hearing where the Court may review the

   regulatory authorization for the administration of such tests for the reasons set forth

   in the accompanying Memorandum Concerning the Use of Portable XRF Bone

   Scanning and in Support of Motion for an Immediate Suspension of its Use Pending

   a Further Hearing (“Memorandum”).

         Class Counsel has sought concurrence in this motion and reports as follows:

         1.   Defendant McLaren Hospital concurs in the relief sought;
         2.   Co-Liaison Counsel for the Individual Plaintiffs have not concurred;
         3.   The City of Flint takes no position on the relief sought; and
         4.   The State of Michigan takes no position on the relief sought.
Case 5:16-cv-10444-JEL-MKM ECF No. 1443, PageID.55699 Filed 03/01/21 Page 2 of 19




   For the reasons set forth in the accompanying Memorandum, Class Plaintiffs

   respectfully submit that this Court should issue an order notifying all counsel of

   record in these consolidated proceedings that the use of portable XRF bone scanning

   is immediately suspended, and that all counsel are instructed to suspend the

   administration of such tests by their agents, servants, employees or anyone in active

   concert or participation with them as part of the administration of the proposed Flint

   Water settlement. Class Plaintiffs respectfully request a hearing to further address

   these issues at the Court’s earliest convenience.



    Date: March 1, 2021                          Respectfully submitted,

    By: /s/ Theodore J. Leopold                  By: /s/ Michael L. Pitt
    Theodore J. Leopold                          Michael L. Pitt
    COHEN MILSTEIN SELLERS &                     PITT MCGEHEE PALMER &
    TOLL PLLC                                    RIVERS, P.C.
    2925 PGA Boulevard, Suite 220                117 West 4th Street, Suite 200
    Palm Beach Gardens, FL 33410                 Royal Oak, MI 48067
    Telephone: (561) 515-1400                    Telephone: (248) 398-9800
    tleopold@cohenmilstein.com                   mpitt@pittlawpc.com
    INTERIM CO-LEAD COUNSEL                      INTERIM CO-LEAD COUNSEL




                                             2
Case 5:16-cv-10444-JEL-MKM ECF No. 1443, PageID.55700 Filed 03/01/21 Page 3 of 19




    By: /s/ Stephen Morrissey               By: /s/ Peretz Bronstein
    Stephen Morrissey                       Peretz Bronstein
    SUSMAN GODFREY, L.L.P.                  BRONSTEIN, GEWIRTZ &
    1201 Third Ave., Suite 3800             GROSSMAN, LLC
    Seattle, WA 98101                       60 East 42nd Street, Suite 4600
    Telephone: (206) 516-3880               New York, NY 10165
    smorrissey@susmangodfrey.com            Telephone: (212) 697-6484
    EXECUTIVE COMMITTEE FOR                 peretz@bgandg.com
    CLASS PLAINTIFFS                        EXECUTIVE COMMITTEE FOR
                                            CLASS PLAINTIFFS

    By: /s/ Paul F. Novak                   By: /s/ Teresa A. Bingman
    Paul F. Novak (P39524)                  Teresa A. Bingman
    WEITZ & LUXENBERG, P.C.                 LAW OFFICES OF TERESA A.
    3011 W. Grand Blvd., 24th Floor         BINGMAN, PLLC
    Detroit, MI 48202                       4131 Okemos Road, Suite 12
    Telephone: (313) 800-4170               Okemos, Michigan 48864
    pnovak@weitzlux.com                     Telephone: (877) 957-7077
    EXECUTIVE COMMITTEE FOR                 tbingman@tbingmanlaw.com
    CLASS PLAINTIFFS                        EXECUTIVE COMMITTEE FOR
                                            CLASS PLAINTIFFS

    By: /s/ Esther E. Berezofsky
    Esther E. Berezofsky
    MOTLEY RICE, LLC
    210 Lake Dr. East, Suite 101
    Cherry Hill, New Jersey 08002
    Telephone: (856) 667-0500
    eberezofsky@eblawllc.com
    EXECUTIVE COMMITTEE FOR
    CLASS PLAINTIFFS




                                        3
Case 5:16-cv-10444-JEL-MKM ECF No. 1443, PageID.55701 Filed 03/01/21 Page 4 of 19




     CLASS PLAINTIFFS’ MEMORANDUM CONCERNING THE USE OF
     PORTABLE XRF BONE SCANNING AND IN SUPPORT OF MOTION
   FOR AN IMMEDIATE SUSPENSION OF ITS USE PENDING A FURTHER
                           HEARING

                                  INTRODUCTION

         In this Court’s Opinion and Order Granting Plaintiffs’ Motion to Establish

   Settlement Claim Procedures and Allocation for Preliminary Approval of Class

   Settlement Components and Granting Plaintiffs’ Motion for an Order Adopting the

   Proposed Motion for Approval of Wrongful Death Settlement, ECF No. 1399

   (“Preliminary Approval Order”), the Court addressed objections to the proposed

   partial Flint Water settlement presented by the Chapman objectors related to the

   issue of whether XRF bone scans were sufficiently available so as to include the

   utilization of such scans as one of many methods of determining eligibility for

   compensation in the settlement grid. See, ECF No. 1399, pp.59-61. At the

   preliminary approval hearing, Co-Lead Class Counsel (who, like the Chapman

   Plaintiffs, also had not used or obtained access to portable XRF bone scanning

   technology) indicated that they were exploring opportunities to secure such

   technology and make portable XRF bone scanning available on a more widespread

   basis. The Court recognized that “Co-lead Class Counsel are working to set up a

   bone scan program, which would render this issue moot.” Id. at 61.
Case 5:16-cv-10444-JEL-MKM ECF No. 1443, PageID.55702 Filed 03/01/21 Page 5 of 19




         At the time Co-Lead Class Counsel made these representations to the Court,

   we understood that the use of portable XRF bone scanning technology on humans

   had obtained sufficient regulatory review and approval, such that there were no

   obstacles (other than obtaining access to the technology) to utilizing the technology

   in the course of settlement implementation in Flint. Based on Co-Liaison Counsel

   for the Individual Plaintiffs’ advocacy for the use of portable XRF bone scanning

   technology throughout the settlement negotiation process, and indications from Co-

   Liaison Counsel that they and their experts had been using and were continuing to

   use portable XRF bone scanning devices to diagnose lead exposure in Flint residents,

   Class Counsel were at the time optimistic that a program could be implemented on

   a community-wide basis.

         Interim Co-Lead Class Counsel submit this memorandum to further apprise

   the Court of their investigation of the use of portable XRF bone scanning technology

   for three reasons:

      1. Co-Liaison Counsel and their experts have been unwilling or unable to
         provide any documentation confirming that the portable XRF bone scanning
         device they are using has been cleared by the United States Food and Drug
         Administration (“FDA”) as safe and effective for use in diagnosing lead
         exposure in humans, or lawfully may be used for that purpose, and our
         ongoing investigation of the potential use and application of XRF technology
         reveals that portable XRF devices are not approved by the FDA – or any
         federal or state regulatory body – for use on humans;



                                            2
Case 5:16-cv-10444-JEL-MKM ECF No. 1443, PageID.55703 Filed 03/01/21 Page 6 of 19




      2. The manufacturer of the portable XRF analyzer that is currently being
         employed in Flint for the administration of portable XRF bone scans has not
         applied for its registration by the FDA, consistent with Chapter 21 of the Code
         of Federal Regulations as a “medical device” that may be used on humans;
         and the manufacturer’s user manual suggests just the contrary-that the device
         is not intended for use on humans; and

      3. Since the safety of this radiation emitting device has not been evaluated in an
         FDA regulatory review, Interim Co-Lead Class Counsel cannot currently
         endorse its use, and therefore request that the Court order an immediate
         suspension of the administration of portable XRF tests unless and until the
         regulatory authorization and safety of such tests have been confirmed.

   We also respectfully submit that the Court convene a hearing to review these issues

   at the earliest possible date.

         II. USE OF PORTABLE XRF TECHNOLOGY FOR EVALUATING
         LEAD CONTENT IN BONE CONSTITUTES THE USE OF A
         RADIOLOGY DEVICE ON HUMANS, REQUIRING REVIEW AND
         APPROVAL BY THE FDA.

         The Amended Settlement Agreement’s Required Proofs Grid (Ex. 8, Dkt.

   1319-2) provides that Category 1 claimants—Minor Children, Ages 6 and Younger,

   lead level—may receive a 2x monetary award if they submit either a Blood Lead

   Test taken between May 16, 2014 and August 31, 2016, or else a “Bone Lead Test.”

   Ex. 8 at 2-3. The Grid describes the available Bone Lead Test as follows:

         Bone Lead Test: Test with an X-Ray fluorescence (XRF) device
         optimized to measure bone lead in vivo in humans and to perform
         measurements of in vivo bone lead in bones. Test must have been taken
         between May 16, 2014 and 90 days after the date of the Preliminary
         Approval Order, except that the end date of 90 days after the date of the
         Preliminary Approval Order shall not be applied to Future Minor
         Claimants, who shall not be subject to that end date restriction. XRF
         bone test results must be signed and verified as properly calibrated,
                                            3
Case 5:16-cv-10444-JEL-MKM ECF No. 1443, PageID.55704 Filed 03/01/21 Page 7 of 19




         reliable and accurate by a board-certified Ph. D and/or M.D. qualified
         to do so in the appropriate fields of study.

   Id. at 3. The Settlement Grid thus gives Category 1 claimants a monetary incentive

   to obtain bone-lead testing if they did not previously receive the referenced blood-

   lead testing between 2014 and 2016. Similar use of the XRF technology is

   contemplated in other portions of the grid. 1

         The portable XRF device currently being employed in the City of Flint – under

   protocols developed by Individual Plaintiffs’ expert physicist Aaron Specht, Ph. D

   is the Niton XL3t GOLDD+ Analyzer. Class Counsel sought access to attend the

   Specht deposition to obtain scientific information and details regarding the use of

   portable bone scan technology. In response to the request Individual Plaintiffs

   moved for a protective order to prevent such access, which was granted by the

   Court.2 ECF No. 1283 and 1285. At a subsequent hearing, the Court also ordered

   that copies of the transcript of the Specht deposition transcript which Class Plaintiffs


   1
     The Grid likewise gives monetary incentives for Category 2-4 minor children,
   Category 8-11 minor adolescents, Category 15-18 minor teens, and Category 22-23
   and 25 adults to obtain bone-lead testing. See id. at 3-33.
   2
     Mr. Pitt argued at the October 2, 2020 protective order hearing that Class Plaintiffs
   needed access to “(n)ot only the technology, but how he (Dr. Specht) has developed
   the protocols, the standard operating procedures, the test results, global test results
   for Flint children, global test results in general, how he calibrates his equipment,
   how he has established various cutoff scores to determine if there's actual lead in the
   phone (sic), things of that nature.” ECF No. 1285, October 2, 2020 Hearing
   Transcript, p.17. The Court granted Individual Plaintiff’s Motion for Protective
   Order and precluded Class Plaintiffs’ participation in the deposition. ECF No. 1283.

                                              4
Case 5:16-cv-10444-JEL-MKM ECF No. 1443, PageID.55705 Filed 03/01/21 Page 8 of 19




   had received must be destroyed.3 This precluded Class Plaintiffs’ ability to obtain

   crucial information regarding the portable XRF device.

          The user manuals relating to the Niton XL3t GOLDD+ Analyzer (“XL3t”)

   make clear that the device was intended for use in identifying the lead content in

   inanimate objects and was never intended for use in evaluating humans. The user

   manual provides:


        “CAUTION Niton analyzers are not intrinsically safe analyzers. All pertinent
         Hot Work procedures should be followed in areas of concern.”

        “WARNING Always treat radiation with respect. Do not hold your analyzer
         near the measurement window during testing. Never point your analyzer at
         yourself or anyone else when the shutter is open.”

        “Reasonable effort should be made to maintain exposures to radiation as far
         below dose limits as is practical.”

        “The closer you are to a source of radiation, the more radiation strikes you.”

        “Remember to keep your hands and all body parts away from the front
         end of the analyzer when the shutter is open to minimize your exposure.”

        “Note NEVER OPERATE THE DEVICE WITH A PART OF YOUR
         BODY DIRECTLY IN THE PRIMARY BEAM PATH OR WITH THE
         PRIMARY BEAM PATH DIRECTED AT ANYONE ELSE.”




   3
     At the October 21, 2020 hearing regarding access to the deposition transcripts, Mr.
   Pitt argued “The technology is what we're interested in knowing about… the
   technology has very broad implications across the community…So we need to know
   more about that technology because it is unique and it is probably proprietary.”

                                             5
Case 5:16-cv-10444-JEL-MKM ECF No. 1443, PageID.55706 Filed 03/01/21 Page 9 of 19




        “The Niton XL3t analyzer is designed to be safe to operate provided that it is
         used in accordance with manufacturer’s instructions.”

        “Avoid holding the front of the analyzer when the x-ray tube is energized
         and the shutter is open. Never point the instrument at yourself or anyone
         else when the shutter is open and the x-ray tube is energized. Never look
         into the path of the primary beam.”

        “As mentioned many times in this chapter, never place any part of your
         body in the path of the x-ray beam.”

   Ex. 1 (Thermo Fisher Scientific Niton Analyzers, XL3 Analyzer, Version 7.0.1

   User’s Guide, Revision C, November 2010) (emphasis added) at pp. 3-4, 7, 10-11.

           The fact that the manufacturer of the portable XRF XL3t has not envisioned

   its use in human applications has significant regulatory consequences. Typically,

   these handheld analyzers are used extensively by scrap metal recyclers to identify

   the metal and alloys in a scrapyard, including identifying the existence of

   contaminants or hazardous elements. (They are also used in other industries,

   including manufacturing, mining, oil and gas operations, etc.) When used in a

   manner other than for medical or diagnostic purposes, manufacturers of electronic

   products that emit x-ray or particulate radiation are responsible for compliance with

   all applicable requirements, including the Electronic Production Radiation Control

   Act.4


   4
      See, FDA website (https://www.fda.gov/radiation-emitting-products/home-
   business-and-entertainment-products/x-ray-particulate-products-other-medical-
   diagnostic-or-cabinet citing 21 U.S.C.A. § 360ii)

                                            6
Case 5:16-cv-10444-JEL-MKM ECF No. 1443, PageID.55707 Filed 03/01/21 Page 10 of 19




          Indeed, the Court has already addressed the use of portable XRF testing

    related to inanimate objects in the context of property inspection protocols

    developed in this case. There, the following precautions were adopted by the Court:


          The consultants and investigators will wear radiation dosimeters to
          measure their radiation exposure, although exposures are generally
          extremely low if the XRF instruments are used in accordance with the
          manufacturer's instructions. If feasible, persons should not be near the
          other side of a wall, floor, ceiling, or other surface being tested. The
          shutter of an XRF should never be pointed at anyone, even if the shutter
          is closed.


    See, Third Amended Case Management Order, Exhibit E, Home Inspection Protocol,

    ECF No. 1131-5.

          But when products like the portable XRF XL3t are used for medical

    applications in humans (e.g, as here, in diagnosing the extent of lead exposure in

    potential beneficiaries of the settlement), they meet the definition of a “device”

    under the Food, Drug, and Cosmetic Act (“FDCA”) because they are “intended for

    use in the diagnosis of disease or other conditions, or in the cure, mitigation,

    treatment or prevention of disease…” 21 U.S.C. §321(h)(1)(B).5 Consequently, if




    5
      The FDA states: “Most radiation-emitting products are not considered to be
    medical devices. However, if you make any medical claims, your product is a
    medical device also subject to the provisions of the FD&C Act for medical devices
    in addition to the provisions for radiation emitting products.” See,
    https://www.fda.gov/medical-devices/classify-your-medical-device/does-product-
    emit-radiation
                                            7
Case 5:16-cv-10444-JEL-MKM ECF No. 1443, PageID.55708 Filed 03/01/21 Page 11 of 19




    used on humans, such devices must also comply with the medical device regulations,

    set forth in Chapter 21 of the Code of Federal Regulations. Medical devices are

    categorized into one of three classes (I, II, or III), based on the degree of risk they

    present. As device class increases from class I to class II to class III, the regulatory

    controls also increase, with class I devices subject to the least regulatory control, and

    class III devices subject to the most stringent regulatory control. The classes of

    devices, regulatory controls and submission types are summarized in this table:

     Class    Risk          Potential Harm                Regulatory        Submission
                                                          Controls          Type or
                                                                            Exemption
     I        Lowest        Present minimal potential General               510(k) 510(k)
                            for harm                                        Exempt
     II       Moderate      Higher risk than class I  General and           510(k) 510(k)
                            devices                   Special (if           Exempt
                                                      available)
     III      Highest       Highest       Sustain or  General and           Pre-Market
                            support life, are         PMA                   Authorization
                            implanted, or present
                            potential unreasonable
                            risk of illness or injury

           If portable XRF devices were to be used for human purposes, they would

    likely be designated as a Class II medical device as other devices that use x-ray

    technologies or emit radiation in clinical settings are classified as Class II. Examples

    include: Bone densitometer (21 CFR 892.1170), Stationary x-ray system (21 CFR

    892.1680), Mammographic x-ray system (21 CFR 892.1710), and Mobile x-ray

    system (21 CFR 892.1720).

                                               8
Case 5:16-cv-10444-JEL-MKM ECF No. 1443, PageID.55709 Filed 03/01/21 Page 12 of 19




           In order to market the portable XRF XL3t device as a medical device suitable

    for treatment of humans, the manufacturer of the device must obtain clearance via

    510(k) or the 510(k)exemption process, 21 U.S.C. §360(k). Class Counsel have

    conducted a review of the FDA’s database for 510(k) submissions and approvals for

    the portable XRF XL3t and have not found that the device has a pending submission

    – much less a clearance. Additionally, although some radiology devices have

    received blanket exemptions from FDA review,6 portable XRF devices do not appear

    to fall into this category.7

           Use of an unapproved portable XRF XL3t in a human setting involving

    children – without FDA review of the safety of the device or determination that it is




    6
      https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfpcd/315.cfm?GMPPart=892
    #start
    7
      It is conceivable that the individuals performing portable XRF XL3t bone scans in
    Flint have obtained permission to use the device on children under an investigational
    device exemption from the FDA pursuant to 21 U.S.C.§360(g). See,
    https://www.fda.gov/medical-devices/investigational-device-exemption-ide/ide-
    approval-process. But such an exemption is subject to several regulatory
    requirements, including the “Informed Consent of Human Subjects” requirements in
    21 CFR Subpart B §50.20 et. seq. Class Plaintiffs have requested verification from
    Counsel for Individual Plaintiffs of the regulatory authorization and safety protocols
    for their use of the portable XL3t device. Such verification and protocols have not
    been forthcoming. It is also not clear whether any informed consent procedures have
    been implemented.


                                              9
Case 5:16-cv-10444-JEL-MKM ECF No. 1443, PageID.55710 Filed 03/01/21 Page 13 of 19




    exempt from a 510(k) review process8 – is particularly unsettling. FDA Guidance

    concerning the use of x-ray imaging in children notes that:

              X-ray exams should be performed for children only when the child's
              physician believes they are necessary to answer the clinical question
              or to guide treatment. Medical imaging professionals should use
              techniques that are adjusted to administer the lowest radiation dose
              that yields an image quality adequate for diagnosis or intervention
              (i.e., radiation doses should be "As Low as Reasonably
              Achievable").9 (emphasis added)


    The only human testing in a study for a portable XRF XL3t device that has ever been

    performed in the United States, of which Co-Lead Class Counsel are aware, was

    performed in adults – not children.10

          Moreover, the United States Centers for Disease Control specifically does

    NOT recommend the use of X-ray fluorescence of long bones for children at any

    blood lead level.11

          Class Plaintiffs have continued to attempt to obtain evidence of such

    regulatory approvals, or waivers, from the manufacturer of the portable XRF XL3t


    8
       To obtain clearance of 510(k) devices, the manufacturer must show they are
    substantially equivalent to devices that received regulatory authority to be used in
    humans. That has not occurred with the XRF XL3t.
    9
          https://www.fda.gov/radiation-emitting-products/medical-imaging/pediatric-x-
    ray-imaging
    10
       See, Zhang, Specht, et. al., “Evaluation of a portable XRF device for in vivo
    quantification of lead in bone among a U.S. population” Sci Total Environ. 753
    (2021) 142351.“We measured bone Pb concentrations in vivo using portable XRF
    and KXRF, each measured at the mid-tibia bone in 71 people, 38-95 years of age.”
    11
       https://www.cdc.gov/nceh/lead/advisory/acclpp/actions-blls.htm
                                             10
Case 5:16-cv-10444-JEL-MKM ECF No. 1443, PageID.55711 Filed 03/01/21 Page 14 of 19




    device and learned, to the contrary, that the manufacturer refuses to sell the device

    to purchasers who intend to use it for human applications. Class Counsel has further

    explored use of the device with a team of researchers at the University of Michigan,

    but learned that the University will not participate in such a program until the

    regulatory issues outlined in this Memorandum are addressed.

          Irrespective of whether Defendants (or the manufacturer of any portable XRF

    device) sets forth evidence or testimony that portable XRF testing is safe and

    effective for use in children, absent regulatory clearance or waiver, it is not a

    determination for a Court to make; such a determination is solely within the purview

    of the FDA. The United States District Court for the Southern District of Florida

    recognized the FDA’s authority in making such determination. In U.S. v. Sene X

    Eleemosynary Corp., Inc., the United States sought injunctive relief against

    defendants who promoted and sold a drug that was not approved by the FDA, and

    the court set forth:

          Although there was testimony that GH-3 is harmless, that is not a
          determination which, under the Act [Food Drug & Cosmetic Act], the
          Court should, or will, make; that is a determination to be made upon
          proper application to the FDA. Likewise, with respect to GH-3's
          efficacy, the Court should not, and will not, undertake to decide whether
          GH-3 is effective for any one of the twenty or more uses for which the
          product is promoted or intended. Again, that is not a determination for
          the Court to make; rather, it is a determination to be resolved on the basis
          of scientific evidence and testing in a new drug application filed with
          the FDA.



                                              11
Case 5:16-cv-10444-JEL-MKM ECF No. 1443, PageID.55712 Filed 03/01/21 Page 15 of 19




    United States v. Sene X Eleemosynary Corp., 479 F. Supp. 970, 977–78 (S.D. Fla.

    1979) (citing Weinberger v. Bentex Pharmaceuticals, 412 U.S. 645, 652, 93 S.Ct.

    2488, 37 L.Ed.2d 235 (1973); United States v. An Article of Drug . . . X-OTAG

    TABLETS, 441 F.Supp. 105, 109 (D.Colo.1977), Aff'd 602 F.2d 1387 (10th Cir.

    1979)). Although these court rulings issued in the context of FDA evaluations of

    drugs, a similar rationale applies to medical devices. Without FDA review and

    clearance, it would be inappropriate for this Court to make a determination, or tacitly

    endorse the use of portable XRF devices as safe for use in humans, and specifically

    children. 12

           At this juncture, Class Plaintiffs request that until the Court can address the

    issues set forth in this Memorandum, the Court should stop all portable XRF

    testing. Class Plaintiffs believe we have an obligation to bring to the Court’s

    attention the fact that the portable XRF XL3t has not been FDA cleared for use on

    humans, much less children, as a medical device, and that the Court must determine,


    12
       The Federal Food, Drug, and Cosmetic Act “rests upon the constitutional power
    resident in Congress to regulate interstate commerce. Article 1, s 8, cl. 3. To the end
    that the public health and safety might be advanced, it seeks to keep interstate
    channels free from deleterious, adulterated and misbranded articles of the specified
    types.” United States v. Walsh, 331 U.S. 432, 434, 67 S. Ct. 1283, 1284, 91 L. Ed.
    1585 (1947) (internal citations omitted). See also United States v. Sullivan, 332 U.S.
    689, 696, 68 S. Ct. 331, 335–36, 92 L. Ed. 297 (1948) (The purpose of the Act is “to
    safeguard the consumer by applying the Act to articles from the moment of their
    introduction into interstate commerce all the way to the moment of their delivery to
    the ultimate consumer).

                                              12
Case 5:16-cv-10444-JEL-MKM ECF No. 1443, PageID.55713 Filed 03/01/21 Page 16 of 19




    before the administrations of thousands of additional tests, whether such tests are

    legally permissible based on findings of safety and efficacy made by a regulatory

    agency with the requisite authority.

          Finally, in this Memorandum, Class Plaintiffs are not addressing whether the

    use of XRF bone scanning as a method of determining compensation is an

    appropriate consideration for inclusion in the settlement grid. Rather, the more

    pressing question is whether implementation of portable XRF bone scanning is even

    permissible. Class Plaintiffs respectfully submit that neither we, other Plaintiffs’

    lawyers, the Special Master nor this Court are qualified to make a determination,

    absent appropriate FDA documentation, as to whether this device is cleared for use

    in humans, and especially children. Indeed, Congress has delegated that decisional

    authority exclusively to the U.S. Food and Drug Administration under the Food,

    Drug, and Cosmetic Act. Respectfully, the initial decision as to whether the portable

    Niton XRF XL3t GOLDD+ Analyzer is safe and effective, and thus permissible for

    use in human subjects (and especially children) such that it may be included as a

    basis for evaluation in a settlement in this case is in the hands of the FDA.13




    13
      It is also unclear as to whether the repeated administration of portable XRF tests
    on multiple human subjects in a clinical setting would require licensure under
    Michigan state requirements concerning the use of radiological devices. Since it is a
    threshold issue as to whether use of the devices is permissible at all, this
    Memorandum does not address those additional regulatory issues.
                                              13
Case 5:16-cv-10444-JEL-MKM ECF No. 1443, PageID.55714 Filed 03/01/21 Page 17 of 19




                                          CONCLUSION

          For the foregoing reasons, Class Plaintiffs respectfully submit that this Court

    should issue an order notifying all counsel of record in these consolidated

    proceedings that the use of portable XRF bone scanning is immediately suspended,

    and that all counsel are instructed to suspend the administration of such tests by their

    agents, servants, employees or anyone in active concert or participation with them

    as part of the administration of the proposed Flint Water settlement. Class Plaintiffs

    respectfully request a hearing to further address these issues at the Court’s earliest

    convenience.



     Date: March 1, 2021                           Respectfully submitted,

     By: /s/ Theodore J. Leopold                   By: /s/ Michael L. Pitt
     Theodore J. Leopold                           Michael L. Pitt
     COHEN MILSTEIN SELLERS &                      PITT MCGEHEE PALMER &
     TOLL PLLC                                     RIVERS, P.C.
     2925 PGA Boulevard, Suite 220                 117 West 4th Street, Suite 200
     Palm Beach Gardens, FL 33410                  Royal Oak, MI 48067
     Telephone: (561) 515-1400                     Telephone: (248) 398-9800
     tleopold@cohenmilstein.com                    mpitt@pittlawpc.com
     INTERIM CO-LEAD COUNSEL                       INTERIM CO-LEAD COUNSEL




                                              14
Case 5:16-cv-10444-JEL-MKM ECF No. 1443, PageID.55715 Filed 03/01/21 Page 18 of 19




    By: /s/ Stephen Morrissey               By: /s/ Peretz Bronstein
    Stephen Morrissey                       Peretz Bronstein
    SUSMAN GODFREY, L.L.P.                  BRONSTEIN, GEWIRTZ &
    1201 Third Ave., Suite 3800             GROSSMAN, LLC
    Seattle, WA 98101                       60 East 42nd Street, Suite 4600
    Telephone: (206) 516-3880               New York, NY 10165
    smorrissey@susmangodfrey.com            Telephone: (212) 697-6484
    EXECUTIVE COMMITTEE FOR                 peretz@bgandg.com
    CLASS PLAINTIFFS                        EXECUTIVE COMMITTEE FOR
                                            CLASS PLAINTIFFS

    By: /s/ Paul F. Novak                   By: /s/ Teresa A. Bingman
    Paul F. Novak (P39524)                  Teresa A. Bingman
    WEITZ & LUXENBERG, P.C.                 LAW OFFICES OF TERESA A.
    3011 W. Grand Blvd., 24th Floor         BINGMAN, PLLC
    Detroit, MI 48202                       4131 Okemos Road, Suite 12
    Telephone: (313) 800-4170               Okemos, Michigan 48864
    pnovak@weitzlux.com                     Telephone: (877) 957-7077
    EXECUTIVE COMMITTEE FOR                 tbingman@tbingmanlaw.com
    CLASS PLAINTIFFS                        EXECUTIVE COMMITTEE FOR
                                            CLASS PLAINTIFFS

    By: /s/ Esther E. Berezofsky
    Esther E. Berezofsky
    MOTLEY RICE, LLC
    210 Lake Dr. East, Suite 101
    Cherry Hill, New Jersey 08002
    Telephone: (856) 667-0500
    eberezofsky@eblawllc.com
    EXECUTIVE COMMITTEE FOR
    CLASS PLAINTIFFS




                                       15
Case 5:16-cv-10444-JEL-MKM ECF No. 1443, PageID.55716 Filed 03/01/21 Page 19 of 19




                              CERTIFICATE OF SERVICE

          I hereby certify that on March 1, 2021, I caused Class Plaintiffs’ Motion
    For an Immediate Suspension of the Use of XRF Bone Scanning Tests Pending
    a Further Hearing and Memorandum In Support to be electronically filed with
    the Clerk of the Court using the Court’s electronic submission system. Notice of the
    filing was sent to all parties by operation of the Court’s electronic filing system. I
    declare the above statement is true and to the best of my knowledge, information
    and belief.


     Dated: March 1, 2021                        /s/ Paul F. Novak
